              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

BRIAN DEMARCO MITCHELL,

                     Plaintiff,
                                                   Case No. 17-CV-1707-JPS
v.

JEFF MILLER, STEPHEN MATTHEW
MCQUAID, JIM WALL, and                                             ORDER
JONATHAN CVENGROS,

                     Defendants.


       Plaintiff, who was formerly imprisoned in the Wisconsin prison

system, was allowed to proceed on a claim of violations of his Fourth

Amendment rights against the Defendants, who are law enforcement

officers. (Docket #10 at 3–4). Plaintiff alleged that he was arrested by

Defendants as part of a prostitution sting, but that Defendants lacked

reasonable suspicion to initially detain him or probable cause to arrest him.

Id. All parties have filed motions for summary judgment.

       Plaintiff’s motion was filed on October 4, 2018, (Docket #50), and

Defendants’ motions were filed on November 1, 2018, (Docket #53 and #60).

Along with their motions, Defendants filed a joint statement of proposed

findings of fact. (Docket #58). According to that statement, Defendants were

indeed engaged in a prostitution sting operation. In this instance, the sting

targeted a woman, Laquita Blackmer (“Blackmer”), who was a suspected

prostitute. The officers hoped to lure Blackmer to meet with them so they

could determine who was trafficking her, or in more common parlance,

who her pimp was.
         On April 20, 2016, Blackmer arrived at the officers’ undercover

residence in a vehicle driven by Plaintiff. Defendants followed Plaintiff,

who drove around the block and then back towards the sting location,

where he then parked. They approached Plaintiff’s vehicle and spoke with

him for a time. They then detained Plaintiff and placed him in handcuffs,

based on their experience that individuals involved in sex trafficking are

often armed. Plaintiff was searched, led into the house, and read his

Miranda rights. The handcuffs were taken off about thirty minutes later.

         Defendants   simultaneously    arrested,   and    then   interviewed,

Blackmer. She admitted that she had come to the house intending to

prostitute herself. Blackmer was quite nervous when the conversation

turned to Plaintiff, stating that he was just a friend dropping her off.

Blackmer fearfully asked officers whether Plaintiff was nearby or could

hear them speaking. She later stated that she was afraid that Plaintiff would

hurt her. The officers also located a few identical phones on Blackmer and

in the car. This behavior is consistent with a pimp owning several phones

for his girls to use, so that he could be in control of their conversations with

the clients. Eventually, Blackmer stated outright that Plaintiff had recruited

her to be a prostitute for him.

         In light of these facts, Defendants had probable cause to arrest

Plaintiff at least for being an accomplice to the crime of prostitution, if not

additional and far more serious human trafficking offenses. Plaintiff was

nevertheless interviewed and released that night, after being detained for

about an hour. Later, Plaintiff was charged with human trafficking in state

court. At Plaintiff’s preliminary hearing, the judge found probable cause

existed to arrest Plaintiff for human trafficking based on the facts recounted

above.


                                  Page 2 of 8
       Defendants argue that these facts warrant judgment in their favor,

both on the issue of Plaintiff’s stop and his arrest. All persons enjoy the

Fourth Amendment’s right to be free from unreasonable seizures, including

warrantless arrests. Nevertheless, Terry v. Ohio, 392 U.S. 1 (1968), permits

police officers to detain persons whom they reasonably suspect are engaged

in criminal activity. Such investigatory stops are proper “if the officer

making the stop is able to point to specific and articulable facts that give

rise to a reasonable suspicion of criminal activity.” United States v. Bullock,

632 F.3d 1004, 1012 (7th Cir. 2011) (quotation omitted). “When determining

if seizure exceeds the bounds of Terry, the court should ask: (1) whether the

police were aware of specific and articulable facts giving rise to reasonable

suspicion; and (2) whether the degree of intrusion was reasonably related

to the known facts.” Id. (quotation omitted).

       Courts assessing a Fourth Amendment claim related to a Terry stop

must “examine the totality of the circumstances known to the officer at the

time of the stop, including the experience of the officer and the behavior

and characteristics of the suspect.” Id. The threshold for reasonable

suspicion to justify a Terry stop is low; “[i]t requires more than a hunch but

less than probable cause and considerably less than preponderance of the

evidence.” Id. (quotation omitted). Here, the evidence before Defendants

easily supported a reasonable suspicion that Plaintiff was engaged in crime.

Defendants had engaged Blackmer unmistakably for the purpose of

prostitution. Plaintiff was observed dropping off her off at the sting location

designated for the commission of the crime. He then circled back to the area

after briefly driving away.

       Defendants’ actions also did not go beyond the bounds of a

permissible Terry stop. Such stops generally involve an interview and may


                                 Page 3 of 8
include handcuffing if appropriate for the officers’ safety. Based on

Defendants’ experience with these types of crimes, their decisions to

handcuff Plaintiff for a limited time and to conduct a pat-down search were

reasonable. Plaintiff was detained for just under an hour before being

released. The degree of intrusion on Plaintiff’s affairs was low, particularly

in light of the damning statements made by Blackmer.

       Plaintiff maintains that his detention went beyond a mere Terry stop

to a full-blown arrest. If true, Defendants would need to demonstrate that

they had probable cause to suspect that Plaintiff had committed a crime.

United States v. Paige, 870 F.3d 693, 699 (7th Cir. 2017) (“A warrantless arrest

is constitutionally permissible if supported by probable cause.”) (quotation

omitted). As with reasonable suspicion, the test for probable cause

examines “the totality of the facts and circumstances known to the officer

at the time of the arrest” to determine whether “a reasonable, prudent

person [would believe] that the arrestee had committed, was committing,

or was about to commit a crime.” United States v. Sands, 815 F.3d 1057, 1062

(7th Cir. 2015).

       Defendants half-heartedly dispute whether Plaintiff was indeed

arrested, but they accurately note that even if this were true, they had

probable cause for the arrest. All of the same evidence leading to

Defendants’ reasonable suspicion of Plaintiff’s criminal activity also

establishes probable cause for a number of crimes, including being a party

to the crime of prostitution, and human trafficking. Additionally, the state

court trial judge in Plaintiff’s criminal case found probable cause on these

facts. Because “[p]robable cause is an absolute defense to a claim of

wrongful arrest,” Plaintiff’s claim related to his arrest fails. Chelios v.

Heavener, 520 F.3d 678, 685 (7th Cir. 2008).


                                  Page 4 of 8
       Plaintiff responded to Defendants’ motions on November 19, 2018.

His responsive materials consisted of a letter to the Court about his filings,

(Docket #68), a brief in opposition to Defendants’ motions, (Docket #69),

and an affidavit, (Docket #70). Nowhere in Plaintiff’s submissions,

however, is a response to Defendants’ statement of facts that complies with

the applicable procedural rules. Federal Rule of Civil Procedure 56 and

Civil Local Rule 56 describe in detail the form and contents of a proper

summary judgment submission. In particular, they state that a party

opposing a summary judgment motion must file

       (B) a concise response to the moving party’s statement of facts
       that must contain:
              (i) a reproduction of each numbered paragraph in the
       moving party’s statement of facts followed by a response to
       each paragraph, including, in the case of any disagreement,
       specific references to the affidavits, declarations, parts of the
       record, and other supporting materials relied upon[.]

Civ. L. R. 56(b)(2)(B)(i); see Fed. R. Civ. P. 56(c)(1)(A) (“A party asserting

that a fact . . . is genuinely disputed must support the assertion by: (A) citing

to particular parts of materials in the record[.]”).

       Rather than comply with these rules, Plaintiff simply offers a

number of factual assertions in his legal brief and some statements in his

affidavit.1 This is unacceptable and fails to appropriately dispute

Defendants’ assertions of fact. Plaintiff’s failure is inexcusable, in light of

the fact that he was provided copies of the applicable procedural rules by

the Court, (Docket #27), and by Defendants along with their summary


       1The affidavit is largely unhelpful, in any event. It is mostly comprised of
statements constituting legal conclusions, as opposed to actual facts. See, e.g.,
(Docket #70 at 2) (“On April 20th 2016, I [Plaintiff] was not party to a crime of
prostitution, and to my knowledge a crime of prostitution never occurred.”).


                                   Page 5 of 8
judgment motions, (Docket #53 and #60-1). Indeed, Defendants’ response

to Plaintiff’s own statement of facts in connection with his motion for

summary judgment provided him a ready example of how such a response

should be presented. (Docket #59).

       Plaintiff nevertheless ignored the applicable rules of procedure at his

own peril. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). Though the Court

is required to liberally construe a pro se plaintiff’s filings, it cannot act as his

lawyer, and it cannot delve through the record to find favorable evidence

for him. Even if such relevant and favorable evidence could be located in

the record, the Court cannot compile that evidence for him and construct

legal or factual arguments on his behalf. In other words, the Court cannot

abandon its role as a neutral decisionmaker and become an advocate for

one party. Thus, the Court deems Defendants’ facts undisputed for

purposes of deciding their motion for summary judgment. See Fed. R. Civ.

P. 56(e); Civ. L. R. 56(b)(4); Hill v. Thalacker, 210 F. App’x 513, 515 (7th Cir.

2006) (noting that district courts have discretion to enforce procedural rules

against pro se litigants).

       Based on the undisputed facts presented by Defendants, summary

judgment is clearly appropriate in their favor. Plaintiff offers arguments

against this result in his legal brief, but all lack merit. First, Plaintiff

emphasizes that he was arrested, not merely stopped, by Defendants. As

the Court has explained, this is immaterial, as both an arrest and a stop were

justified under the circumstances.

       Second, Plaintiff contends that merely being the driver of the car

which dropped off Blackmer did not supply probable cause to arrest him.

Perhaps, but in light of the other circumstances presented to Defendants,

they were justified in arresting Plaintiff. These circumstances included that


                                   Page 6 of 8
Plaintiff suspiciously left the scene for a moment and then returned after

Blackmer went inside.2

       Third, Plaintiff suggests that the Court must parse each Defendant’s

knowledge and experience separately in order to assess whether probable

cause existed. This is untrue. The collective knowledge doctrine allows the

Court to combine the observations of the arresting officers, with the

experience in prostitution crimes possessed by all of the officers present, as

well as the buildup of the sting operation to the night of April 20, 2016, to

conclude that probable cause existed to arrest Plaintiff for one of a number

of potential prostitution-related crimes. U.S. v. Williams, 627 F.3d 247, 252–

56 (7th Cir. 2010).

       Fourth, Plaintiff insists that he did not commit any particular crime

by analyzing the specific elements of multiple crimes compared to his

behavior that night. In other words, Plaintiff challenges Defendants to prove

that he committed the crimes that they believed he was committing. But

whether he actually committed a crime is irrelevant. Probable cause is not

a demanding standard, requiring only that the officers reasonably believed

that a crime might have occurred, not that one actually occurred. Sands, 815

F.3d at 1062. Indeed, the standard is less than a preponderance of the

evidence, meaning that Defendants did not have to be more than fifty

percent sure that Plaintiff had committed a crime. Bullock, 632 F.3d at 1012.

Defendants easily cleared that hurdle in this case.



       2 Plaintiff objects to the inclusion of Blackmer’s statements as part of the
facts attributable to a finding of probable cause. While it is unclear precisely when
Plaintiff’s detention transformed from a stop to an arrest, it is unimportant on the
undisputed facts of this case. The officers had probable cause to arrest Plaintiff at
the moment they stopped him.


                                    Page 7 of 8
       In light of the foregoing, the Court will dismiss both of Plaintiff’s

Fourth Amendment claims, and this action generally, with prejudice.

Plaintiff’s motion for summary judgment will be denied as moot, as will a

prior motion by Plaintiff relating to a discovery dispute. (Docket #40).

       Accordingly,

       IT IS ORDERED that Defendants’ motions for summary judgment

(Docket #53 and #60) be and the same are hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Docket #50) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Plaintiff’s motion to compel

(Docket #40) be and the same is hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 14th day of August, 2019.

                                   BY THE COURT:



                                   ____________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 8 of 8
